   8:20-cv-00448-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 1 of 4 - Page ID # 21




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TANYA NICOLE SAUERMILCH                                       8:20CV448
PEREZ,

                     Plaintiff,                           MEMORANDUM
                                                           AND ORDER
       vs.

ASHLEY RENTALS and OVERLAND
APARTMENTS,

                     Defendants.



        Plaintiff filed her Complaint on October 26, 2020. (Filing 1.) She has been
granted leave to proceed in forma pauperis. (Filing 5.) The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

       Plaintiff complains that a former manager of her apartment building, and other
residents, have access to cameras and listening devices placed in her apartment, and
that the former manager used a taser to intimidate her, shoved her, and stole her
shampoo and conditioner. (Filing 1 at 4-5.)

                     II. STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. The court must dismiss a complaint or
any portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).
   8:20-cv-00448-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 2 of 4 - Page ID # 22




      Pro se plaintiffs must set forth enough factual allegations to “nudge[ ] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                  III. DISCUSSION

       As part of its initial review, this court has an independent obligation to
determine whether subject matter jurisdiction exists. See Sac & Fox Tribe of the
Mississippi in Iowa, Election Bd. v. Bureau of Indian Affairs, 439 F.3d 832, 836 (8th
Cir. 2006); Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks
subject matter jurisdiction, the court must dismiss the action.”). “Jurisdictional
issues, whether they involve questions of law or of fact, are for the court to decide.
Moreover, because jurisdiction is a threshold question, judicial economy demands
that the issue be decided at the outset rather than deferring it until trial, ….” Osborn
v. United States, 918 F.2d 724, 729 (8th Cir. 1990) (citation omitted).

       Federal district courts are courts of limited jurisdiction. Kokkonen v. Guardian
Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). “The basic statutory grants of federal-
court subject-matter jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.
Section 1331 provides for ‘[f]ederal-question’ jurisdiction, § 1332 for ‘[d]iversity of
citizenship’ jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006). “A
plaintiff properly invokes § 1331 jurisdiction when she pleads a colorable claim

                                           2
   8:20-cv-00448-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 3 of 4 - Page ID # 23




‘arising under’ the Constitution or laws of the United States. She invokes § 1332
jurisdiction when she presents a claim between parties of diverse citizenship that
exceeds the required jurisdictional amount, currently $75,000.” Id.

       Although Plaintiff has indicated by a checkmark in the Complaint that she is
relying on federal question jurisdiction, her claim does not arise under the United
States Constitution or federal statutes. For example, no defendant is alleged to have
been acting under color of state law so as to give rise to a potential claim under 42
U.S.C. § 1983.

       Instead, Plaintiff is asserting one or more a state-law tort claims against
private parties, which this court can only entertain if “diversity of citizenship”
jurisdiction exists. The necessary diversity of citizenship can be between “citizens
of different States” or between “citizens of a State and citizens or subjects of a
foreign state.” 28 U.S.C. § 1332(a)(1)-(2).

       Plaintiff alleges that she and all defendants are Nebraska citizens. (Filing 1 at
1-2, 4.) Consequently, “diversity of citizenship” jurisdiction does not exist.

                                 IV. CONCLUSION

       This court does not have subject matter jurisdiction over any claim alleged in
Plaintiff’s Complaint.

      IT IS THEREFORE ORDERED:

      1.     This action is dismissed without prejudice for lack of jurisdiction.

      2.     The court will enter judgment by separate document.

      3.     Plaintiff’s motion to amend damages (Filing 7) is denied without
             prejudice, as moot.



                                           3
8:20-cv-00448-RGK-PRSE Doc # 9 Filed: 01/04/21 Page 4 of 4 - Page ID # 24




   Dated this 4th day of January, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                     4
